Citation Nr: 1425770	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had military service from September 2007 to December 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she had active duty service from September 12, 2007 through December 25, 2009, and that her service entitles her to education benefits under Chapter 33.

A January 2012 response from the Department of Defense (DoD) reflects a finding that the appellant's Initial Active Duty for Training (IADT) from September 12, 2007 through March 19, 2009 might qualify for Chapter 33 education benefits, but that there was no DD 214 in the appellant's record to make that determination.  Similarly, a February 2012 response from the State GI Bill Manager noted that there was no DD 214 for the appellant's IADT, but found that the appellant never completed IADT prior to discharge.  It is unclear what evidence this finding is based upon.  

The record does not reflect a clear and concise determination from the DoD, based upon the relevant evidence including the appellant's DD 214, as to whether the appellant's service satisfies the requirements for Chapter 33 education benefits, and it does not contain sufficient evidence to determine what portion the appellant's service was IADT.  Accordingly, the RO should contact the appellant's National Guard unit and request information regarding all periods of active duty service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service.  Additionally, the RO should contact the DoD and request a clear determination on the appellant's eligibility for Chapter 33 education benefits.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the appellant, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), which advises the appellant of (1) any information and evidence necessary to substantiate her claim for Post 9/11 GI Bill educational assistance, (2) the information and evidence VA will obtain, (3) and the information and evidence she is expected to provide.  See also 38 C.F.R. §§ 21.1031, 21.9510 (2013).

2.  Contact the appropriate source(s), including the appellant, DoD, and the Veteran's U.S. National Guard Unit, to request information regarding all periods of active duty service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service.  The AOJ should specifically request any relevant personnel records, pay records, orders, etc. which might contain information pertaining to any active duty service.

3.  Request a clear determination from the DoD as to the appellant's eligibility for education benefits under Chapter 33, with sufficient explanation for the conclusion reached.

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the appellant has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit on appeal is granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



